[Cite as State v. Tippett, 2014-Ohio-2084.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                         :   APPEAL NO. C-130718
                                                           TRIAL NO. B-1303053
        Plaintiff-Appellee,                            :
                                                              O P I N I O N.
  vs.                                                  :

DAISHAWN TIPPETT,                                      :

    Defendant-Appellant.                               :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in Part, Reversed in Part, and Cause
                          Remanded

Date of Judgment Entry on Appeal: May 16, 2014


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,


Jodie Drees Ganote, for Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                       OHIO FIRST DISTRICT COURT OF APPEALS



D E W INE , Judge.

        {¶1}     This is a criminal sentencing appeal. Daishawn Tippett was driving a

stolen car, and failed to stop when police tried to pull him over. While attempting to

elude the police, he crashed into another vehicle, causing damage to both cars. He

pleaded guilty to receiving stolen property and failing to comply with a police order. As

part of its sentence, the trial court ordered—over objection—that Mr. Tippett pay

restitution to State Farm Insurance Company1 for funds it paid to compensate the owner

of the stolen vehicle. Mr. Tippett now contends that the court erred by ordering

restitution to a third-party insurance company. He is correct.

        {¶2}     Under R.C. 2929.18(A)(1), a court may order restitution “to the victim of

the offender’s crime or any survivor of the victim, in an amount based on the victim’s

economic loss.” We have previously held that the statute does not permit restitution to

third-party insurance companies for amounts paid to compensate victims of crimes. See

State v. Martin, 1st Dist. Hamilton No. C-110204, 2013-Ohio-2441, ¶ 6-8.

        {¶3}     We, therefore, remand this cause to the trial court with instructions to

vacate that part of the sentence ordering Mr. Tippett to pay State Farm $5,900 in

restitution. We affirm the court’s judgment in all other respects.

                         Judgment affirmed in part, reversed in part, and cause remanded.



H ENDON , P.J., and D INKELACKER , J., concur.


Please note:

        The court has recorded its own entry on the date of the release of this opinion.




1 The trial court initially awarded the restitution to All State Insurance Company. After
discovering that State Farm was the affected party, it put on an entry correcting its judgment and
ordering restitution to State Farm.


                                                2